Opinion of the Court
Kilday, Judge:
Appellant was arraigned before a general court-martial convened at Camp Pendleton, California, charged with three specifications of absence without leave, in addition to desertion, failure to obey a lawful order, and two specifications of breaking restriction, in violation of Articles 86, 85, 92, and 134, Uniform Code of Military Justice, 10 USC §§ 886, 885, 892, and 934, respectively. He pleaded guilty to all charges and specifications thereunder. He was sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for four years. The convening authority, however, approved only so much of the sentence as provided for a bad-conduct discharge, total forfeitures, and confinement at hard labor for eighteen months. A board of review in the office of the Judge Advocate General of the Navy thereafter affirmed the findings and sentence as amended. Now, pursuant to the certification authority existing in Article 67(b)(2), Uniform Code of Military Justice, 10 USC § 867, the Judge Advocate General of the Navy inquires:
“Was the procedure employed by fhe law officer to test the voluntariness and providency of the accused’s anticipated pleas of guilty materially prejudicial to the substantial rights of the accused?”
This question, of course, is singularly directed to the arraignment portion of Private Pratt’s court-martial. Thus, it is to this area of the trial that we now direct our attention.
Though tried individually, the appellant was arraigned with four others. Their misdeeds appear completely unrelated to those now before us. On the other hand, all, including the appellant, had successfully negotiated pleas of guilty. When, at the inception of trial, this fact became evident, the law officer recessed the proceedings so that he might ascertain the providence of these pleas. During the out-of-court hearing that followed, each of the five responded in affirmative sequence when asked if they understood their right to plead not guilty, the elements of the offenses to which they were pleading, and the maximum punishment that could be adjudged based upon their pleas alone. Pratt acknowledged, as did the others, that he had voluntarily originated the decision to negotiate the plea. Each *466indicated satisfaction with defense counsel and a belief that the plea was in his best interest. It was agreed the pleas of guilty were being entered and maintained because every man was guilty as charged.
Pratt conceded, pursuant to further questioning, that he had executed a statement identified as Appellate Exhibit 1. This document forbids counsel’s argument that Pratt should be retained in the Marine Corps. Fully aware of the effect a punitive discharge might have on the balance of his life, Pratt insisted in pursuing this course even though the law officer characterized such action as a “very grave mistake.” The latter, nevertheless, albeit reluctantly, accepted Pratt’s plea of guilty. At this juncture, the out-of-court hearing had been terminated and the appellant stood alone, the other accused having withdrawn from the courtroom. In this state, the court-martial proceeded to an end.
Counsel for the Government see the law officer’s inquiries sufficient, for clearly shown is the provident and voluntary character of the plea. That several others were questioned at the same time does not, in the eyes of the Government counsel, affect the integrity of the proceeding. The inquiry, a discretionary matter, conforms to basic standards. Cf. Manual for Courts-Martial, United States, 1951, paragraph 70b. Regardless, accused stands unharmed. The point is made that from the outset he conceded guilt and insisted in maintaining a plea of guilty. In sum, he gained that which he set out to achieve.
In opposition, counsel for Pratt adopt the rationale expressed by the dissenting board of review member in this case, who, contrary to the majority, believes that en masse examination of diverse accused under such circumstances constitutes reversible error in and of itself. Primarily, this approach has its origin in several board of review opinions concerning this very type of en masse proceeding. Representative are the cases of United States v Davis, NCM 67-2795 (October 26, 1967), and United States v Logan, NCM 67-2962 (October 26, 1967).1 Neither, however, reflect unanimity of thought for each contains a main, concurring, and dissenting opinion. It is to the first of the three offerings that we pay specific heed.
In the matter of arraignment, Manual for Courts-Martial, supra, paragraph 65a, was construed as contemplating multiple arraignment by providing that when charges were read, “each of the accused” would plead thereto. Note was taken that other Manual portions similarly refer to the presence of several accused during the swearing of court personnel. Manual for Courts Martial, supra, paragraphs 536 and 112c; see also Manual, supra, Appendix 8a, page 505. It was nonetheless decided that neither the Uniform Code nor the Manual “authorize examination to ascertain providency of guilty pleas of any person accused in the presence of another or other persons accused either before or after arraignment; nor do they authorize such examination by the law officer in an out-of-court hearing prior to arraignment.” Community examination was held to be “an unsound mode of procedure which may variously work a disservice to persons accused, the public, or both, in some instances.” Thus, “If convictions upon plea of guilty are to have the assured fairness and finality which will permit later protests to fall ‘on deaf ears,’ which is the desideratum indicated by Chancelor [16 USCMA 297, 36 CMR 453], ‘bull pen’ examinations of persons accused cannot be tolerated.” United States v Logan, supra, at pages 9 and 10. We quite agree with such a conclusion.
There is nothing finite in either the Code or the Manual that authorizes collective arraignments. The administration of oaths to court functionaries in the presence of accused is an entirely separate and unrelated matter. Cf. Manual for Courts-Martial, supra, paragraphs 112 and 65; United States v Robinson, 13 USCMA 674, 33 CMR 206. Moreover, we see nothing *467even suggestively permissive regarding the arraignment process derived from the inclusion in paragraph 65a of the Manual, supra, of the phrase “each of the accused.” In a proper case, i. e., a trial of joint or common offenses, there are plural defendants. Cf. Manual for Courts-Martial, supra, paragraphs 26<Z, 33Z, and 53c. Related portions of the Manual, including those previously cited, must therefore be read with these possibilities in mind and interpreted accordingly. Suffice it to say, the instant proceeding falls within neither of the two above categories, there being no indication any of the accused acted pursuant to a common intent or, in the absence thereof, that the offenses charged were carried out at the same time and place and were provable by the same evidence. Cf. paragraphs 26d and 331, supra. In essence, this mode of arraignment has little logic and finds no support in either the Uniform Code or Manual for Courts-Martial.
Every such error may not embrace prejudice. However, unmistakably conspicuous is the potential for evil. We echo, therefore, the appraisal of others that ignorance on the part of any one accused may well be concealed by a sheeplike following in the refrain of others. Further, this same arraignment will detract significantly from the law officer’s efforts to instill in an accused that personal relationship so vital and necessary if the latter is to benefit from the advice and experience that the law officer might favorably bring into play in behalf of an accused. Cf. United States v Simpson, 17 USCMA 44, 37 CMR 308. In short, the utilization of en masse examinations is a procedure that should be ended forthwith.
In the assessment of prejudice, the case at hand represents the exception rather than the rule. Private Pratt is an accused who had unhesitatingly maintained his plea of guilty. Absent is even the slightest suggestion that it was entered involuntarily or unknowingly. The existence of Appellate Exhibit 1 renders certain these conclusions. It is there shown that defense counsel had advised Pratt to work for a return to duty, telling him, at the same time, the harmful effects of a punitive discharge. Possible defenses were also discussed. Yet, in spite of these assurances, the accused insisted on entering a plea of guilty, wanting out of the service, feeling that restoration to duty would lead only to still more disciplinary action. Though he has since had a change of heart, desiring now such a restoration, this reassessment is of post-trial vintage. There is no reason to believe that correct arraignment practices would have brought about a different plea in light of these attending circumstances. Thus, we are satisfied that in this record error exists unaccompanied by prejudice. Cf. United States v Butler, 9 USCMA 618, 26 CMR 398; United States v Griffin, 15 USCMA 135, 35 CMR 107.
One last matter requires comment. While this is a certified case, here, as in United States v Cummings, 17 USCMA 376, 38 CMR 174, the stipulated chronology accompanying the memorandum of pretrial agreement expressly waives any issue of speedy trial or due process. Such a waiver is contrary to public policy and is thus void. We so held in United States v Cummings, supra. There, faced with a record of trial barren of any explanation for the delays reflected in the stipulated chronology, we reversed and remanded to make certain that an improper pretrial agreement did not compel Cummings to forego defenses that might be properly his.
The chronology in the instant case establishes the following:
“STIPULATED CHRONOLOGY
10 Oct 1966-14 Mar 1967 In desertion
14 Mar 1967 Apprehended
15 Mar 1967-23 Mar 1967 Confined, Lowry Air ■ Force Base, Denver, Colorado
24 Mar 1967-to date Confined, Base Brig, Marine Corps Base, Camp Pen-dleton, California
11 Apr 1967 Request for counsel forwarded to Base Legal
*46812 Apr 1967 Charge sheet prepared
19 Apr 1967 Counsel made available by the Commanding General
27 Apr 1967 Informal pretrial agreement submitted by the accused
8 May 1967 CO, Staging Bn, recommended trial by GCM
11 May 1967 SLO advice letter prepared for submittal to CG, MCB, Cam Pen
15 May 1967 Charges referred to trial by CG, MCB, CamPen
18 May 1967 Error in charges discovered by trial counsel in preparation of case for trial
19 May 1967 Case returned to Staging Bn for further investigation
22 May 1967 New preliminary inquiry begun
29 May 1967 New charge sheet prepared
31 May 1967 Accused referred to formal pretrial investigation
5 Jun 1967 Lawyer counsel made available
6 June 1967 Accused submits informal pretrial offer after conference with defense counsel
6 Jun 1967 Accused waives Article 32
14 Jun 1967 CO, Staging Bn, recommends trial by GCM
20 Jun 1967 Rough SLO prepared.”
Readily seen is an almost immediate preparation of charges followed by constant progression toward trial by court-martial.
This record, then, is not so barren of explanation that we need remand, uncertain of whether or not Pratt was restricted in the defense of his case. The error now challenged contains no prejudice to this accused. Cf. United States v Lucas, 1 USCMA 19, 1 CMR 19, citing Kotteakos v United States, 328 US 750, 90 L ed 1557, 66 S Ct 1239 (1946).
The decision of the board of review is affirmed.
Chief Judge Quinn concurs-

 Though unreported, copies of each accompany the defense brief.